Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.        This is the initial Office Action based on the application filed on November 30, 2021. This application is a Continuation of application 17/205770, now US 11,212,476 B2 allowed on 12/28/2021, which is a continuation of application 16/886260, now US 10,986,295 B2 allowed on 04/20/2021 and which is a continuation of application 16/284992, now US10,687,008 B2, allowed on 06/16/2020, which is a continuation of application 15/920671 now US 10,257,453 B2 allowed on 04/09/2019, which is a continuation of 15/453715 now US 9,955,095 B2 allowed on 04/24/2018, which is a continuation of application 14/338119 now US 9,609,252 B2 allowed on 03/28/2017, which is a continuation of application 13/587108 now US 8,922,690 B2 allowed on 12/30/2014. The Examiner acknowledges the following:

3.	Claims 1 – 20 were filed.
4.	The drawings filed on 11/30/2021 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.

Priority
6.	 Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a) – (d) in the ADS form. Certified copies were filed with application 13/587108 on 03/27/2013.

Allowable Subject Matter
7.	Claims 1 – 20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,
	A color filter array for use with an image sensor (Min – US 8,599,291 B2), the color filter array comprising: a plurality of infrared ray (IR) filters, each of which filters out light to transmit wavelengths in an IR region; a plurality of first type color filters; a plurality of second type color filters; and a plurality of third type color filters, wherein some adjacent IR filters are arranged to form a T shape, wherein a sum of the number of first type color filters and the number of second type color filters is equal to the number of third type color filters and, wherein the first type color filters are red filters, the second type color filters are blue filters, and the third type color filters are green filters. Even thought, Min teaches a color filter array with a plurality of wherein some of the filters transmit IR and other transmit visible colors, Min does not teach or fairly suggest a light detection device including a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths as disclosed in claims 1, 10 and 19. Another prior/related art of record teaches an imaging device (Ishiwata – US 10,068,939 B2), comprising a pixel array including first, second and third regions, each of the first, second and third regions having four portions arranged to collect light and separated by a first insulating material, wherein the four portions are arranged in a 2×2 matrix, wherein each of the four portions of the first region and the second region is arranged at a light-transmitting side of a green-light-transmitting filter, each of the four portions of the third region is arranged at a light-transmitting side of a blue-light-transmitting filter or a red-light-transmitting filter, the first region is disposed adjacent to the third region in a first direction in a plan view, the second region is disposed adjacent to the third region in a second direction perpendicular to the first direction in the plan view, the first region comprises a first transfer transistor, the second region comprises a second transfer transistor, the third region comprises a third transfer transistor, the first transfer transistor is coupled to a floating diffusion, and the third transfer transistor is coupled to the floating diffusion. Ishiwata teaches an imaging device wherein the pixel array include four regions, each region having four portions arranged in 2 X 2 matrix; however, Ishiwata does not teach or fairly suggest a light detecting device including a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths
	Furthermore, the prior/related art of record teaches a light detecting device (Miyakoshi – US 2022/0132058 A1), comprising a first pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the first pixel block includes a plurality of normal pixels of a first color filter and a first phase difference detection pixel, and the first color filter is configured to transmit light in a first range of wavelengths; a second pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the second pixel block includes a plurality of normal pixels of a second color filter and a second phase difference detection pixel, and the second color filter is configured to transmit light in a second range of wavelengths; a third pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the third pixel block includes the plurality of normal pixels of the second color filter and a third phase difference detection pixel; and a fourth pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the fourth pixel block includes a plurality of normal pixels of a third color filter and a fourth phase difference detection pixel, the third color filter is configured to transmit light in a third range of wavelengths, the first phase difference detection pixel is adjacent to the second phase difference detection pixel, and the third phase difference detection pixel is adjacent to the fourth phase difference detection pixel. Even though, Miyakoshi teaches some features of the current application such as pixel located in pixel blocks in a case wherein a first pixel block 3 X 3 pixels wherein the first color filter located on the top of a photosensor transmits light in a first range of wavelengths and a second pixel to transmit light in a second range of wavelengths, Miyakoshi fails to teach or to suggest similar limitations as discussed above for Min and Ishiwata prior/related art.
	Even though the prior/related art of record teaches some features of the current application such as a color filter array with a plurality of wherein some of the filters transmit IR and other transmit visible colors or an imaging device wherein the pixel array include four regions, each region having four portions arranged in 2 X 2 matrix or a  light detection device or image sensor, including pixel regions composed by color pixels capable of transmitting wavelengths based on a different phase difference; all either alone or in combination fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claims as set below. None of the prior/related art of record teaches or suggest a light detecting device including a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths as disclosed in claims 1, 10 and 19.

Regarding Claim 1:
	Min combined with Ishiwata and Miyakoshi teach a color filter array with a plurality of wherein some of the filters transmit IR and other transmit visible colors or an imaging device wherein the pixel array include four regions, each region having four portions arranged in 2 X 2 matrix or a  light detection device or image sensor, including pixel regions composed by color pixels capable of transmitting wavelengths based on a different phase difference; all either alone or in combination fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 1, as indicated by the underline portions..
	The combination of Min, Ishiwata and Miyakoshi fails to explicitly disclose “A light-detecting device comprising: a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

In regards to claims 2 – 9: claims 2 – 9 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/relate art of record. On the other hand, they add new limitations to claim 1 that are not taught by the prior/related art either. Therefore, claims 2 – 9 are allowed under the same rationale as claim 1.

Regarding Claim 10:
	Min combined with Ishiwata and Miyakoshi teach a color filter array with a plurality of wherein some of the filters transmit IR and other transmit visible colors or an imaging device wherein the pixel array include four regions, each region having four portions arranged in 2 X 2 matrix or a  light detection device or image sensor, including pixel regions composed by color pixels capable of transmitting wavelengths based on a different phase difference; all either alone or in combination fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 10, as indicated by the underline portions..
	The combination of Min, Ishiwata and Miyakoshi fails to explicitly disclose “An image sensor comprising: a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 10 is allowable over the prior/related art of record.

In regards to claims 11 – 18: claims 11 – 18 depend directly or indirectly to claim 10 and they require all the limitations of claim 10, which are not taught or suggested by the prior/relate art of record. On the other hand, they add new limitations to claim 1 that are not taught by the prior/related art either. Therefore, claims 11 – 18 are allowed under the same rationale as claim 10.

Regarding Claim 19:
	Min combined with Ishiwata and Miyakoshi teach a color filter array with a plurality of wherein some of the filters transmit IR and other transmit visible colors or an imaging device wherein the pixel array include four regions, each region having four portions arranged in 2 X 2 matrix or a  light detection device or image sensor, including pixel regions composed by color pixels capable of transmitting wavelengths based on a different phase difference; all either alone or in combination fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 19, as indicated by the underline portions..
	The combination of Min, Ishiwata and Miyakoshi fails to explicitly disclose “An imaging apparatus comprising: a lens section; an image processor; and an imaging device comprising: a first color filter array comprising first, second, third, and fourth color filters arranged in a first matrix, wherein: the first color filter and the fourth color filter are diametrically opposed in the first matrix and configured to transmit light in a first range of wavelengths, the second color filter and the third color filter are diametrically opposed in the first matrix and configured to transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 19 is allowable over the prior/related art of record.

In regards to claim 20: claim 20 depends directly to claim 19 and it requires all the limitations as disclosed in claim 19, which are not taught by the prior/related art of record. On the other hand, claim 20 adds new limitations to claim 19 that are not taught or suggested by the prior/related art either. Therefore, claim 20 is allowable over the prior/related art of record under the same rationale as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. D. Miyakoshi, US 2022/0132058 A1 – it teaches a light detecting device, comprising: a first pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the first pixel block includes a plurality of normal pixels of a first color filter and a first phase difference detection pixel, and the first color filter is configured to transmit light in a first range of wavelengths; a second pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the second pixel block includes a plurality of normal pixels of a second color filter and a second phase difference detection pixel, and the second color filter is configured to transmit light in a second range of wavelengths; a third pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the third pixel block includes the plurality of normal pixels of the second color filter and a third phase difference detection pixel; and a fourth pixel block that includes nine pixels arranged in 3 X 3 matrix, wherein the fourth pixel block includes a plurality of normal pixels of a third color filter and a fourth phase difference detection pixel, the third color filter is configured to transmit light in a third range of wavelengths, the first phase difference detection pixel is adjacent to the second phase difference detection pixel, and the third phase difference detection pixel is adjacent to the fourth phase difference detection pixel.
2. Y. Sakioka et al., US 2017/0171470 A1 – it teaches a solid-state imaging device comprising: a pixel unit in which one microlens is formed for a plurality of pixels in a manner such that a boundary of the microlens coincides with boundaries of the pixels; and a correction circuit configured to correct a sensitivity difference between pixels inside the pixel unit based on a correction coefficient, wherein the correction coefficient is calculated based on an added signal obtained by adding pixel signals of the respective pixels of the pixel unit, wherein the correction coefficient is calculated based on a pixel average value obtained by dividing the added signal by the number of pixels of the pixel unit, and wherein the correction coefficient is calculated by a ratio between the pixel average value and a pixel signal of each of the pixels of the pixel unit.
3. M. Tachi, US 2014/0253808 A1 – it teaches an image processing device comprising an image signal correction unit that executes correction processing for a pixel signal of an input image, wherein the image signal correction unit inputs, as the input image, a mosaic image in which pixel blocks configured of a plurality of same-color pixels are arrayed, from among constituent pixels of the input image, detects pixel value gradients in eight directions in a conversion-target pixel location that is targeted for color conversion processing, decides an interpolated pixel value calculation mode for the conversion-target pixel on the basis of the pixel value gradients in the eight directions, and calculates an interpolated pixel value for the conversion-target pixel location in accordance with the decided processing mode; wherein the image signal correction unit, in the calculation processing for the pixel value gradients in the eight directions, when calculating a gradient in at least one direction, calculates low-frequency component gradient information in which pixels of the same color included in the input image are applied, high-frequency component gradient information in which pixels of the same color included in the input image are applied, and different-color component gradient information in which pixels of different colors included in the input image are applied, and calculates a pixel value gradient by weighted addition of the three items of gradient information.
4. H. Watanabe, US 2017/0347086 A1 – it teaches an imaging system comprising: a light source that, in operation, emits an emitted light containing a near-infrared light in a first wavelength region; an image sensor; and a double-band pass filter that is arranged on a path of an incident light entering the image sensor and transmits a visible light in at least a part of a wavelength region out of a visible region and the near-infrared light in the first wavelength region, wherein the image sensor includes light detection cells, each of the light detection cells, in operation, receiving a part of the incident light and outputting an electrical signal in accordance with a light receiving amount, a first filter that faces a first light detection cell included in the light detection cells and selectively transmits the near-infrared light in the first wavelength region, a second filter that faces a second light detection cell included in the light detection cells and selectively transmits a light in a second wavelength region contained in the visible light, a third filter that faces a third light detection cell included in the light detection cells and selectively transmits a light in a third wavelength region contained in the visible light, a fourth filter that faces a fourth light detection cell included in the light detection cells and selectively transmits a light in a fourth wavelength region contained in the visible light, and an infrared absorption filter that faces the second filter, the third filter, and the fourth filter, absorbs the near-infrared light in the first wavelength region, and transmits the visible light.
5. T. Onishi et al., US 10,021,358 B2 – it teaches an imaging apparatus comprising: a first pixel, a second pixel, a third pixel, a fourth pixel, a fifth pixel, a sixth pixel, and a seventh pixel, each of the pixels having a photoelectric converting unit, and a signal processing unit, wherein the first pixel is a pixel for receiving a light corresponding to any one of colors of green, blue, and red, on the photoelectric converting unit; each of the second to seventh pixels is a pixel for receiving a light corresponding to white color on the photoelectric converting unit the second to seventh pixels are adjacent to the first pixel; the first pixel is present between the second pixel and the third pixel in a first direction; the first pixel is present between the fourth pixel and the fifth pixel in a second direction different from the first direction; the first pixel is present between the sixth pixel and the seventh pixel in a third direction different from the first and second directions; the fourth pixel and the seventh pixel are provided adjacently along a direction parallel with the first direction; the second pixel and the sixth pixel are provided adjacently along a direction parallel with the second direction; the signal processing unit acquires a first correlation value being a correlation value in the first direction from signals of the fourth pixel and the seventh pixel and acquires a second correlation value being a correlation value in the second direction from signals of the second pixel and the sixth pixel; the signal processing unit acquires one with higher correlation between the first direction and the second direction by comparing the first correlation value and the second correlation value; and the signal processing unit further interpolates a signal corresponding to a light of white color at a position of the first pixel by using signals of two pixels provided along the direction with higher correlation among the second to seventh pixels.
6. D. Min, US 8,599,291 B2  – it teaches a color filter array for use with an image sensor, the color filter array comprising: a plurality of infrared ray (IR) filters, each of which filters out light to transmit wavelengths in an IR region; a plurality of first type color filters; a plurality of second type color filters; and a plurality of third type color filters, wherein some adjacent IR filters are arranged to form a T shape, wherein a sum of the number of first type color filters and the number of second type color filters is equal to the number of third type color filters and, wherein the first type color filters are red filters, the second type color filters are blue filters, and the third type color filters are green filters.
7. H. Ishiwata et al., US 10,068,939 B2 – it teaches an imaging device, comprising: a pixel array including first, second and third regions, each of the first, second and third regions having four portions separated by a first insulating material, wherein the four portions are arranged in a 2 X 2 matrix, wherein each of the four portions of the first region and the second region is arranged at a light-transmitting side of a green-light-transmitting filter, each of the four portions of the third region is arranged at a light-transmitting side of a blue-light-transmitting filter or a red-light-transmitting filter, the first region is disposed adjacent to the third region in a first direction in a plan view, the second region is disposed adjacent to the third region in a second direction perpendicular to the first direction in the plan view, the first region comprises a first transfer transistor, the second region comprises a second transfer transistor, the third region comprises a third transfer transistor, the first transfer transistor is coupled to a floating diffusion, and the third transfer transistor is coupled to the floating diffusion.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697